 



Exhibit 10.2

      PERFORMANCE RECOGNITION PLAN  

of

THE GOODYEAR TIRE & RUBBER COMPANY  

Effective January 1, 2007
(hereinafter called the “Plan”)

         
I.
  PURPOSE AND POLICY    
 
       

     It is the declared policy of the Board of Directors of The Goodyear Tire &
Rubber Company, in order to provide incentive for extra effort, that key
personnel of the Company shall be compensated in addition to their fixed
compensation by participation in a performance recognition plan. Such key
personnel shall be selected, as hereinafter provided, from the elected officers
and other key employees of the Company.
     The Plan is designed to reinforce Participant effort and responsibility
towards achieving the total Company business objectives, the objectives of
specific business units and objectives established for individual Participants.
Awards to Participants provided under this Plan will vary to the extent these
goals and objectives are attained. The basic intent is to tie Awards directly to
results that reflect Company growth and success achieved through customer
satisfaction, quality products and enhanced shareholder value.
     The Plan shall be subject to discontinuance, or amendment by the Board of
Directors, at any time.

         
II.
  DEFINITIONS    
 
       

     For purposes of the Plan, the following terms shall have the following
meanings:
     A) Award. Cash payments approved by the Committee and made pursuant to the
objectives established pursuant to the Plan in respect of any Plan Year.
     B) Company. The Goodyear Tire & Rubber Company or any of its subsidiaries
and affiliates.
     C) Participant. With respect to any Plan Year, a salaried employee of the
Company who has been selected by the Committee to receive an Award under the
Plan for such Plan Year subject to the attainment of the established goals and
objectives.

 



--------------------------------------------------------------------------------



 



     D) Plan Year. Each period of one year beginning January 1 and ending
December 31, commencing January 1, 2006.
     E) Retirement. Termination of employment at any age with 30 or more years
of continuous service with the Company and its subsidiaries or at age 55 or
older with at least 10 years of continuous service with the Company and its
subsidiaries.

         
III.
  THE COMMITTEE    
 
       

     The Plan shall be administered by a Committee, the “Committee”, to be
comprised of each member of the Compensation Committee of the Board of Directors
of the Company, as such Committee is constituted from time to time, that is
neither an employee or an officer of the Company and is not participating, and
has not and will not participate, in the Plan. Action by the Committee pursuant
to any provision of the Plan may be taken at any meeting held upon not less than
five days’ notice of its time, place and purpose given to each member, at which
meeting a quorum of not less than four members is present. If less than a
majority of the whole Committee is present, such action must be by the unanimous
vote of those present, otherwise by a majority vote. The minutes of such meeting
(signed by its secretary) evidencing such action, shall constitute authority for
Goodyear to proceed in accordance therewith.

         
IV.
  TARGET BONUS    
 
       

     Each Participant in a Plan Year is granted a target bonus with respect to
such Plan Year which is subject to adjustment between zero percent and such
amount as the Committee may determine, depending upon the extent to which the
business goal or goals established for the Participant for such Plan Year are
achieved.

         
V.
  SELECTION OF PARTICIPANTS    
 
       

     A) With respect to each Plan Year, the consultation with the Chief
Executive Officer of the Company (or, if he be unavailable, with the next
ranking officer of the Company who may be available), the Committee shall
determine the Participants and establish their respective target bonuses for
such Plan Year. The Committee shall also review and approve the goals
established for the Participants for such Plan Year. As to such determination,
the Committee may rely, to the extent it deems available, upon any information
and recommendations obtained from the officer so consulted. As soon as
practicable after the selection of Participants for a Plan Year, the Company
shall notify them of their participation and target bonuses for such Plan Year.

 



--------------------------------------------------------------------------------



 



     B) A list, certified by the Committee (or by the officers as to action
pursuant to subparagraph A above), shall evidence the determination of those
persons who are Participants in the Plan for such Plan Year and their respective
target bonuses.
     C) With respect to employees who are not officers of Goodyear, the Chairman
of the Board of the Company may add such employees as Participants in the Plan
during a Plan Year and report such additional Participants to the Committee from
time to time.
     D) The Chairman of the Board of the Company may, at his discretion,
terminate the participation of any associate in the Plan at any time and may
reduce or eliminate the target bonus granted to any associate for any Plan Year
at any time prior to the payment of an Award in respect of such grant.

         
VI.
  PAYMENT POOL    
 
       

     A pool for the payment of Awards will be established equivalent to the
total of the adjusted target bonus amounts as determined in Section IV hereof
for all Participants in the plan.

         
VII.
  PAYMENT    
 
       

     The Committee, at its sole discretion, shall determine if a payment from
the pool shall be made to Participants in respect of any Plan Year
notwithstanding the fact that the established goals and objectives may have been
achieved. If the Committee determines that there will be a payment in respect of
a Plan Year, payment of Awards due Participants with respect to the Plan will be
made after the close of such Plan Year once the achievement of the performance
goals have been determined for funding the pool. All Awards are contingent upon
the achievement of the stated performance goals for the Plan Year and a
determination by the Committee that a payment shall be distributed to
Participants in respect of such Plan Year. The amount of individual Awards will
be based upon individual performance and is subject to the discretion of
management. All Awards shall be in cash except to the extent converted into
deferred stock unit awards as provided in Section VIII hereof. There shall be
deducted from each Award under the Plan the amount of any tax required by
governmental authority to be withheld and paid over by the Company to such
government for the account of a Participant entitled to an Award.

         
VIII.
  DEFERRAL OF PAYMENT    
 
       

     The Committee, in its sole discretion, may allow certain Participants in
the Plan to convert all or a portion of their Award into deferred stock units
granted under the 2005

 



--------------------------------------------------------------------------------



 



Performance Plan of the Company or similar successor plan. If permitted by the
Committee, such Participants may elect to convert 25%, 50%, 75% or 100% of their
Award into the deferred stock unit account for a period of three years. The
amount of the Award that would be converted into the deferred stock unit account
will be increased by 20%. The number of units deferred will be determined by
dividing the amount of the deferral by the Fair Market Value of the common stock
of the Company on the date the payout is approved by the Committee. The
Committee may authorize dividend equivalents at the same rate as the quarterly
dividends on the Company’s common stock, to be reinvested in the deferral
account each quarter at the time the Company pays its dividends. After
December 31 of the calendar year following three years from the end of the Plan
Year the deferred stock unit accounts will be converted to shares of the
Company’s common stock and issued to the Participant less amounts withheld to
satisfy any tax withholding requirements.

         
IX.
  CHANGE IN PARTICIPANT’S STATUS    
 
       

     A) Any Participant who is not an employee of the Company on December 31 of
a Plan Year forfeits his or her participation for such Plan Year unless
employment termination was due to the employee’s death or Retirement.
     B) Any Participant whose employment terminates due to Retirement shall have
their target bonus prorated for the Plan Year during which the associate’s
Retirement date occurred. Such pro rata target bonus is calculated by
multiplying the percentage of days prior to the Retirement Date (ie, number of
days occurring prior to the Retirement Date divided by 365) by the target bonus,
as adjusted by Section IV. Notwithstanding the above, a Participant who, after
Retirement, enters into a relationship either as an employee, consultant, agent
or in any manner whatsoever with an entity that sells products in competition
with products sold by the Company and its subsidiaries, forfeits the right to
receive a distribution under this Plan in respect of such Plan Year. In the
event such Participant enters into such a relationship with a competitor within
six months from a distribution under this Plan during such Plan Year, the
Participant agrees to refund to The Goodyear Tire & Rubber Company any such
distribution the Participant had received.
     C) Any Participant whose employment status changes during a Plan Year due
to layoff, leave of absence or disability shall have their target bonus
prorated, subject to the adjustment as provided for in Section IV hereof. Such
pro rata target bonus is calculated by multiplying the percentage of days
actually worked during the Plan Year (ie, number of days worked divided by 365)
by the target bonus for such Plan Year.
     D) A Participant whose employment terminates during a Plan Year due to
death shall have their target bonus for such Plan Year

 



--------------------------------------------------------------------------------



 



prorated and the prorated target bonus shall not be adjusted under Section IV
hereof. Such pro rata bonus is based on occurring prior to death in such Plan
Year and calculated by dividing the number of days prior to death occurring in
the year by 365, then multiplied by the target bonus. The distribution of the
bonus shall be made to the participating employee’s executors, administrators,
or such other person or persons as shall, by specific bequest under the last
will and testament of the participating employee, be entitled thereto.

         
X.
  MISCELLANEOUS CONDITIONS    
 
       

     The Plan and all participation therein shall be subject to the following
conditions:
     A) For all purposes of the Plan, termination of a Participant’s employment
shall be deemed to have occurred whenever he or she is no longer employed by the
Company.
     B) Nothing in the Plan shall obligate the Company with respect to tenure of
office or duration of employment of any Participant or to provide for or
continue participation in the Plan by any Participant in the Plan for any Plan
Year in respect of any subsequent Plan Year.
     C) All right, title and interest in the Plan shall be personal to the
Participant and not subject to voluntary or involuntary alienation,
hypothecation, assignment or transfer, except that participation is subject to
forfeiture as provided in Section VII hereof.
     D) The Committee shall have power finally to interpret any of the
provisions of the Plan and to lay down any regulations not inconsistent herewith
for its administration.
     E) Nothing in the Plan shall prevent or interfere with any recapitalization
or reorganization of the Company or its merger or consolidation with any
corporation. In any such case, the recapitalized, reorganized, merged, or
consolidated Company shall assume the obligations of the Company under the Plan
or such modification hereof as, in the judgment of the Board of Directors, shall
be necessary to adapt it to the changed situation and shall provide
substantially equivalent benefits to the Participants.
     F) The Company may terminate, suspend, amend, modify or otherwise act in
respect of the Plan at any time and from time to time.

 